Case 2:20-cv-05124-MCA-MAH Document 26 Filed 11/16/20 Page 1 of 1 PageID: 409




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
                                     :
LEGAL CAPITAL GROUP, LLC,            :   Civil Action No. 20-5124 (MCA) (MAH)
                                    :
            Plaintiff,              :
                                    :
      v.                            :                  ORDER
                                    :
CALLAGY LAW, P.C., et al.,          :
                                    :
            Defendants.             :
____________________________________:


       This matter having come before the Court for a telephone status conference on November

16, 2020;

       and for good cause shown,

       IT IS ON THIS 16th day of November 2020,

       ORDERED that by agreement of the parties, Defendants’ motion to dismiss, D.E. 14, is

terminated; and it is further

       ORDERED that the parties have agreed that Plaintiff shall file its Second Amended

Complaint by November 20, 2020; and it is further

       ORDERED that Defendants shall answer, move or otherwise reply to the Second

Amended Complaint within the timeframe allotted by Rule 12; and it is further

       ORDERED that within fourteen (14) days of Defendants filing an answer, moving or

otherwise replying, the parties shall inform the Court whether they have reached an agreement

regarding whether discovery should be stayed pending adjudication of the motion to dismiss.



                                            s/Michael A. Hammer
                                            UNITED STATES MAGISTRATE JUDGE
